1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
2
                                                                       Sep 10, 2019
3                                                                          SEAN F. MCAVOY, CLERK




4

5                           UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF WASHINGTON

7    LORENE J.1,                                        No. 1:19-CV-03035-MKD

8                           Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
9    vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,2                                         ECF Nos. 14, 18

12
                           Defendant.
13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 18,

14   of the above-captioned matter to the Commissioner for additional administrative

15

16   1
         To protect the privacy of plaintiffs in social security cases, the undersigned

17   identifies them only by their first names and the initial of their last names.

18   2
         Andrew M. Saul is now the Commissioner of the Social Security Administration.

19   Accordingly, the Court substitutes Andrew M. Saul as the Defendant and directs

20   the Clerk to update the docket sheet. See Fed. R. Civ. P. 25(d).



     ORDER - 1
1    proceeding pursuant to sentence four of 42 U.S.C. § 405(g). Attorney D. James

2    Tree represents Plaintiff. Attorney Ryan Lu represents Defendant. The parties

3    have consented to proceed before a magistrate judge. ECF No. 7. After

4    consideration, IT IS HEREBY ORDERED that:

5          1. The District Court Executive is directed to substitute Andrew M. Saul as

6    the Defendant and update the docket sheet.

7          2. The parties’ Stipulated Motion for Remand, ECF No. 18, is GRANTED.

8          3. The above-captioned case be REVERSED and REMANDED to the

9    Commissioner of Social Security for further administrative proceeding pursuant to

10   sentence four of 42 U.S.C. § 405(g).

11         On remand, the parties stipulate that the ALJ will

12         (1) “Further develop the record and reevaluate the medical opinions,

13   including those from Caryn Jackson, M.D., and Joanna Kass, ARNP”;

14         (2) “Proceed with the sequential evaluation process, including, if needed,

15   obtaining vocational expert testimony”; and

16         (3) “Offer Plaintiff the opportunity for a new hearing and issue a new

17   decision.”:

18   ECF No. 18 at 2.

19         4. Judgment shall be entered for PLAINTIFF.

20



     ORDER - 2
1          5. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is STRICKEN

2    AS MOOT.

3          6. Upon proper presentation, this Court consider Plaintiff’s application for

4    fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

5          The District Court Executive is directed to enter this Order, enter

6    Judgment, forward copies to counsel, and CLOSE THE FILE.

7          DATED September 10, 2019.
                                 s/Mary K. Dimke
8                               MARY K. DIMKE
                    UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
